Citation Nr: 1224628	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for spondylosis of the lumbar spine at L3-4, L4-5, and L5-S1 with a small disc protrusion on the right at the L5 nerve root.

2.  Entitlement to an initial rating greater than 10 percent for lumbosacral radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent for lumbosacral radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to a rating greater than 40 percent for spondylosis of the lumbar spine at L3-4, L4-5, and L5-S1 with small disc protrusion on the right L5 nerve root.  

In a September 2011 rating decision, the RO granted service connection for lumbosacral radiculopathy of the right lower extremity and left lower extremity and assigned a separate 10 percent disability rating for each lower extremity, effective May 29, 2009.  Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011), neurological symptoms are treated as components of a spine disability.  As such, the Board will additionally consider, on appeal, whether a rating greater than 10 percent is warranted for the Veteran's service-connected lumbosacral radiculopathy of the right lower extremity and left lower extremity, as reflected on the title page.


FINDING OF FACT

The Veteran's intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of six weeks or more within the past 12 months.  




CONCLUSION OF LAW

The criteria for a 60 percent rating, and not higher, for service-connected intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in April 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as well as the need to submit evidence showing worsening and the effect of worsening on employment.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his service records and private treatment records.  The RO also provided the Veteran with a thorough and contemporaneous VA examination where the examiner considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Claim

In July 1977, the Veteran was awarded service connection for low back strain, and a noncompensable rating was assigned.  In May 1986, this rating was increased to 10 percent disabling, effective May 7, 1985.  In October 2001, a 40 percent disability rating was assigned, effective September 13, 1999, in consideration of the Veteran's recurring attacks of intervertebral disc syndrome with only intermittent relief.  A higher rating was not assigned as the record did not show neurological symptoms associated with his service-connected back disability at that time.  In February 2007, the Veteran filed this claim for an increased rating due to his worsening symptoms and increased functional impairment.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings during the appellate period such that the application of staged ratings is inapplicable in this case. 

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board is not required to discuss all of the evidence of record, see Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), but it should not reject evidence favorable to the claimant without discussing that evidence, see Meyer v. Brown, 9 Vet. App. 425, 433 (1996), and its overall statement "must be adequate to enable a claimant to understand the precise basis for the Board's decision, as well as to facilitate review in this Court."  Allday v. Brown, 7 Vet. App. 517, 527 (1995).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  The Board must explain in its decision the diagnostic code under which the claim is evaluated, and explain any inconsistencies that result from shifting diagnostic codes throughout the adjudication process in order to avoid confusion as to the standards and criteria used to evaluate the claim.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Here, the Veteran's claim concerns symptoms attributable to a lower back disability.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id. 

With regard to joint disabilities, the factors of disability reside in reductions of their normal excursion of movements in different planes.  38 C.F.R. § 4.45.  When determining the extent of the reduction of excursion of movement, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Id.; but see Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (holding that pain on motion can only be characterized as functional loss when the evidence shows that the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Related considerations include instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Id.  In determining the extent of the limitation of motion present, VA must consider the degree of impairment upon repetitive use and during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  Where the diagnostic code is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).    

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  His current 40 percent rating was assigned under rating criteria no longer in use, Diagnostic Codes 5293-5295 (2002).  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (amending the criteria for rating intervertebral disc syndrome); 68 Fed. Reg. 51,443 (Aug. 27, 2003) (updating the entire section of the rating schedule that addresses disabilities of the spine, including a renumbering of the diagnostic codes pertinent to back ratings).  Under the currently applicable criteria, 
VA is directed to evaluate disorders of the spine either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all separate evaluations of the chronic orthopedic and neurological manifestations are combined under the Combined Ratings Table found at 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or where there is a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  A rating in excess of 40 percent requires the presence of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the IVDS Formula, a 10 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1). 

The Veteran's lumbosacral radiculopathy of the lower extremities is rated under 38 C.F.R. § 4.124a, DC 8720, for neuralgia of the sciatic nerve.  Under the diagnostic codes for disabilities of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent disabling is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, while DC 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Pursuant to his claim for a higher rating for his service-connected lumbar spine disability and associated radiculopathy, the Veteran was provided with VA examinations in March 2010 and July 2011.  The Veteran described neurological symptoms of numbness and tingling in the lower extremities, with flare-ups, but no pain other than his lower back pain.  The Veteran's motor examination was normal, but sensory examination showed impaired deep tendon reflexes, toes that were downgoing upon plantar stimulation, and decreased pinprick sensation.  Straight leg raising resulted in some tightness in the posterior thigh and increased the Veteran's lower back pain at 50 degrees in the right leg and 30 degrees in the left leg in March 2010.  In July 2011, straight leg raising was to 60 degrees on the right and 70 degrees on the left with no pain, weakness, fatigue, or lack of endurance.  Both examiners determined that the Veteran had lumbosacral radiculopathy due to his service-connected lower back disability.  

With regard to the lower back, the Veteran reported pain shifting to the lower left side that is brought on by movement.  The Veteran had the following range of motion data for the lumbar spine:  90 degrees forward flexion, 20 degrees extension, 20 degrees left lateral flexion, 30 degrees right lateral flexion, 30 degrees left lateral rotation, and 30 degrees right lateral rotation.  The Veteran had discomfort on lateral flexion, but otherwise experienced no pain, weakness, fatigue, or lack of endurance within the ranges of motion reported.  He could also stand on his toes, rotate back to heels, and perform half a squat.  All tests were repeated four times with no changes.  

The Veteran also reported that he has lost a considerable number of work days due to his back pain and associated radiculopathy, about two to three weeks per year.  The March 2010 examiner noted that the Veteran experienced incapacitating episodes for three to seven days at a time, or occasionally longer, about six times per year, which he and his physician treated with prescribed bed rest.  The July 2011 examiner found that the Veteran had an episode of incapacitation requiring bed rest for well over a week in the past two to three months, but without hospitalization.  

The Veteran's private treatment records from several private physicians are of record.  These records, along with the statements submitted by the Veteran, are consistent with the signs and symptoms reported in the March 2010 and July 2011 VA examination reports and are discussed in these reports.  In particular, an October 2007 electromyography and nerve conduction study (EMG/NCV) is of record, showing "mild evidence for possibly mild lower lumbar radiculopathies, (probably at L5)."  An October 2007 magnetic resonance imaging (MRI) report showed moderate to severe degenerative disc disease of the lower lumbar spine with small central disc protrusion at L5-S1, a concentric disc bulge at L4-5 with moderate bilateral foraminal narrowing at these levels, and no evidence of spinal stenosis.  Lastly, a February 2009 x-ray report of the lumbar spine showed significant degenerative disc disease.  

The Veteran is currently assigned separate 10 percent ratings, bilaterally, for his service-connected lumbosacral radiculopathy of the lower extremities under Diagnostic Code 8720, for neuralgia of the sciatic nerve.  As the Veteran's symptoms are wholly sensory and examination showed a mild degree of impairment due to numbness, tingling, and pain, a rating greater than 10 percent cannot be justified under the criteria.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Furthermore, the Veteran's EMG/NCV ordered by his private physician explicitly described his neurological symptoms as "mild."  Therefore, due to the mild degree of his symptoms, as shown by the examination data and described by his private physician, the Veteran is not entitled to separate ratings greater than 10 percent for his service-connected lumbosacral radiculopathy.  In reaching this conclusion the Board has resolved doubt in favor of the Veteran with regard to his reported symptoms of pain, not recorded by either VA examiner, and considered the effect of his symptoms of pain in addition to his symptoms of numbness and tingling.

Under the General Rating Formula, 38 C.F.R. § 4.71a, a rating higher than 40 percent rating is warranted only where unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, is shown.  The examination findings of record do not show ankylosis of any part of the spine.  Therefore, the Veteran is not entitled to a higher rating under this formula.  

Under the IVDS Formula, the Veteran would be entitled to a 60 percent rating for incapacitating episodes having a total duration of 6 weeks or more during the past twelve months in accordance with the incapacitation data recorded by the VA examiners, resolving any doubt in favor of the Veteran.  The Veteran is currently in receipt of a combined 60 percent rating, as of May 29, 2009.  Therefore, in some respects, his rating for the separate chronic manifestations of the his neurological or orthopedic symptoms is the same as his rating in consideration of his acute symptoms.  However, as a rating under the IVDS Formula would entitle the Veteran to a 60 percent rating throughout the appellate period, the Board finds that the Veteran should be awarded a 60 percent rating under the IVDS Formula as opposed to the General Rating Formula.  60 percent is the highest disability rating available under the IVDS Formula.

The Board cannot combine the Veteran's separate 10 percent radiculopathy ratings with the 60 percent rating for his acute IVDS symptoms because the rating code directs VA to rate the Veteran's disability either combining the separate ratings for the Veteran's chronic orthopedic and neurological manifestations or on the total number of incapacitating episodes.  See id. (emphasis added); 67 Fed. Reg. 54,345 (explaining that each affected spinal segment may be rated on incapacitating episodes or chronic neurologic and orthopedic manifestations), 54,347 (explaining that an "incapacitating episode" of intervertebral disc syndrome means a period of acute orthopedic and/or neurologic symptoms).  Therefore, any separate ratings for the Veteran's neurological symptoms would violate the rule against pyramiding as the neurological symptoms are already explicitly accounted for under the rating criteria.  Furthermore, both examination reports explicitly attribute the Veteran's incapacitating episodes to his orthopedic and neurological symptoms.

As the Board's assignment of a 60 percent disability rating for intervertebral disc syndrome results in a higher rating and is a direct result of a straightforward application of the rating criteria, which contemplate the application of different diagnostic codes as the primary symptomatology of the Veteran's service-connected disorder evolves over time, rating the Veteran's neurological and orthopedic symptoms together in consideration of the acute symptoms jointly produced by these disorders as opposed to separately rating these symptoms in accordance with their chronic manifestations does not constitute a reduction of the Veteran's rating for lumbosacral radiculopathy.

Lastly, the rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's intervertebral disc syndrome are not shown to cause any impairment that is not already contemplated by Diagnostic Code 5243, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran's IVDS results in significant impairment at work, but such occupational interference is encompassed by the rating criteria, which, for a 60 percent rating, require the Veteran to experience incapacitating episodes lasting six weeks or more per year.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating of 60 percent, and not higher, for intervertebral disc syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


